DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17, 26, 28, 42, and 45 are objected to because of the following informalities:  
Claim 17 states “… the encapsulated liquid and an expandable barrier disposed between the first substantially flat barrier and a second barrier…” The Examiner believes the claim is instead intended to state something along the lines of “… the encapsulated liquid and an expandable barrier being disposed between the first substantially flat barrier and a second barrier…”
Claim 26 states “… a sealed gas filled chamber extension portion disposed on an opposite side to the expandable barrier from the substantially flat barrier…” The Examiner believes the claim is intended to state something along the lines of “… a sealed gas filled chamber extension portion disposed on an opposite side [[to]] of the expandable barrier from the substantially flat barrier…”
Claim 28 states “… a volume of the gas changes during a liquid thermal expansion, by virtue of the liquid requiring to additional space for the liquid within the main fluidic chamber.” The Examiner believes the claim is intended to state something along the lines of “… a volume of the gas changes during a liquid thermal expansion, by virtue of the liquid requiring [[to]] additional space [[for the liquid]] within the main fluidic chamber.”
Claim 42 states “A system according to claim 17 wherein at least a portion of the sealed liquid-filled chamber having a visible light property…” The Examiner believes the claim is intended to state “A system according to claim 17 wherein at least a portion of the sealed liquid-filled chamber [[having]] has a visible light property…”
Claim 45 states “… the liquid and an expandable barrier disposed between the first substantially transparent barrier and a second barrier…” The Examiner believes the claim is instead intended to state something along the lines of “… the liquid and an expandable barrier being disposed between the first substantially transparent barrier and a second barrier…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18, 26-28, and 42-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is indefinite because the claim references “an encapsulated liquid contained within a fluidic chamber” and then also references “a sealed liquid-filled chamber… in which a liquid is permanently encapsulated”. It is unclear if these two liquids are the same of if there are 
Claim 45 similarly appears to be claiming two potentially different liquids and has been interpreted the same.
Claim 27 recites the limitation "the main visible portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the main fluidic chamber" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "the soft, compressible/expandable material" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 17 and 45 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Closest prior art – Klingenberg (US 4080781) – teaches a majority of the applicant’s claimed invention. However, the closest prior art does not teach a sealed liquid-filled chamber (between an expandable barrier and a first substantially transparent/flat barrier) in which at least one closeable access hole is provided in to its interior.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733